[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON DEFENDANT'S OBJECTIONS TO PLAINTIFF'S DISCOVERY REQUESTS
Second Set of Discovery Requests
Production Requests 1.b.c.f. objection overruled.
Production Requests 1.d.e. objection sustained.
Interrogatory 2. Objection overruled, but plaintiff must pay reasonable hourly rate to defendant for the cost of the defendant's employee time in gathering the requested information.
Fourth Set of Discovery Requests
Production Request 1. Objection overruled.
By The Court
Aurigemma, J. CT Page 7542